DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021 has been entered.
 

Response to Amendment
Due to applicant’s amendment filed on March 22, 2021, Claims 1, 13 and 20 have been amended, claims 12 and 14 have been cancelled, claims 2-11, 15-19 and 21 were previously presented, and lastly claims 22 and 23 have been newly added. 
	Therefore, claims 1-11, 13 and 15-23 are currently pending.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1)  and MPEP §608.01(o). Correction of the following is required: 
“one more interlocking elements” and “one or more interlocking elements” in claim 1 
“common interface” in claims 1 and 13 (respectively)
“release mechanism” in claims 1, 13, 20, 22 and 23 (respectively).




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 13, 15-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, Ln. 21-25, the phrase in each instance, “…common interface…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to what structural limitations or relationships is being encompassed with such language. Further clarification is required.
	In claim 1, Ln. 24-26, the phrase in each instance, “…release mechanism…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to what structural limitations or relationships is being encompassed with such language. Further clarification is required. 
	In claim 1, Ln. 26, the phrase, “…the one or more interlocking elements…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “one more interlocking elements” (claim 1, Ln. 21) OR different For the purpose of examination, examiner will treat “one more interlocking elements” (of Ln. 21) to be “one or more interlocking elements.”
	In claim 13, Ln. 18-26, the phrase in each instance, “…common interface…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to what structural limitations or relationships is being encompassed with such language. Further clarification is required.
	In claim 13, Ln. 25-27, the phrase in each instance, “…release mechanism…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to what structural limitations or relationships is being encompassed with such language. Further clarification is required.
	In claim 13, Ln. 27, the phrase, “…the male mating feature…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least one male mating feature” (claim 13, Ln. 16), which suggests more than one “male mating feature”. Therefore, it is unclear as which specific “male mating feature” is being referred to in this instance. Further clarification is required.
	In claim 13, Ln. 27-28, the phrase, “…the female mating feature…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least one female mating feature” (claim 13, Ln. 16), which suggests more than one “female mating feature”. Therefore, it is unclear as which specific “male mating feature” is being referred to in this instance. Further clarification is required.
	In claim 20, Ln. 12 and 28, the phrase in each instance, “…release mechanism…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to what structural limitations or relationships is being encompassed with such language. Further clarification is required.
	In claim 22, Ln. 1, the phrase, “…release mechanism…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to what structural limitations or relationships is being encompassed with such language. Further clarification is required.
	In claim 23, Ln. 12, the phrase, “…release mechanism…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to what structural limitations or relationships is being encompassed with such language. Further clarification is required.
	In claim 23, Ln. 2, the phrase, “…engage/push…” renders the claim to be vague and indefinite because of the indefinite meaning of the slash. Examiner suggests the following change “…engage [[/]] or push…”
As for claims 2-11, 15-19 and 21-23, due to their dependencies from claims 1 and 13 (respectively), they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections.  Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 13, 15-16, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foreman et al. (US 7748529 – art of record; hereinafter Foreman) in view of Kang (US 6073737; hereinafter Kang).
Regarding claim 1, Foreman teaches an adaptable medical tray comprising:
a first component medical tray (30, 44 or 46) comprising a first plurality of walls (32, 34, 36, 38), a first bottom (40), and a first removable top (Foreman Col. 4 Ln. 14-16), the first plurality of walls and the first bottom arranged to form a first cavity in the first component medical tray, at least two opposing walls of the first plurality of walls having a first length, at least one of the first plurality of walls, the first bottom, and the first removable top comprising one or more passages therethrough that facilitate sterilization of contents within the first cavity; and
a second component medical tray (30, 44 or 46) removably coupled to the first component medical tray, wherein the second component medical tray comprises a second plurality of walls, a second bottom, and a second removable top, the second plurality of walls and the second bottom arranged to form a second cavity in the second component medical tray, at least two opposing walls of the second plurality of walls having a second length that is different from the first length, wherein:
the first component medical tray and the second component medical tray are constructed of a sterilizable material, 
the first component medical tray is decouplable from the second component medical tray after a sterilization process;
each of the first component medical tray and the second component medical tray couple to one another along a common interface via one or more interlocking elements positioned along the common interface (Foreman Col. 3 Ln. 60 – Col. 4 Ln. 21 and Figs. 1-6). 
Examiner’s note: Foreman teaches the coupling or decoupling mechanism (hooks 48 on trays (44 or 46) and slots 50 on middle tray (30)) being located near the upper edge (52) of the plurality of walls of the middle tray (30); therefore, the removable top of the middle tray might interfere with decoupling one tray from the other(s). 
Thus, Foreman fails to teach the first component medical tray being decouplable from the second component medical tray without removing the first removable top from the first cavity and without removing the second removable top from the second cavity; and at least one of the first component medical tray and the second component medical tray comprise a release mechanism positioned along a wall adjacent to the common interface and spaced from the common interface, and actuation of the release mechanism releases the one or more interlocking elements to release the first component medical tray from the second component medical tray.
	Kang is in the same field of endeavor as the claimed invention, which is interlocking trays (i.e. luggage pieces). Kang teaches a first container (luggage piece; 11) comprising: a first plurality of walls (12-17), a first bottom (13) and a first top (i.e. in the form of side closure flap), the first plurality of walls and the first bottom arranged to form a first cavity (18), a second container (luggage piece; 19) removably coupled to the first container (see Kang Figs. 3-4), the second container comprising: a second plurality of walls (20-25), a second bottom (21) and a second top (i.e. in the form of side closure flap), the second plurality of walls and the second bottom arranged to form a second cavity (26), the first container is decouplable from the second container without removing the first top from the first cavity and without removing the second top from the second cavity; each of the first container and the second container couple to one another along a common interface (17 or 25; see Kang Figs. 1-6) via one or more interlocking elements (36 and 37) positioned along the common interface; at least one the first container and the second container comprise a release mechanism (43 or 59) positioned along a wall (18 or 26; see Kang Figs. 1-6) adjacent to the common interface and spaced from the common interface, and actuation of the release mechanism releases the one or more interlocking elements to release the first container from the second container (Kang Col. 3 Ln. 57 – Col. 6 Ln. 27 and Figs. 1-6).
Examiner’s note: Kang teaches the coupling or decoupling mechanism being located away from the respective top. Due to this location of the coupling or decoupling mechanism, this ensures no interference will occur between the coupling or decoupling mechanism and the operation of the respective top of the respective container; emphasis added.
With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling or decoupling mechanism (of Foreman) to a similar coupling or decoupling mechanism with a release mechanism at a lower position on the sidewalls away from the tops (as taught by Kang) to allow the user to only open or take one tray at a time (i.e. preventing contamination of the contents stored within the unopen tray(s); emphasis added). See MPEP §2144.04(VI)(C)
Regarding claim 2, modified Foreman as above further teaches a third component medical tray (30, 44 or 46) removably coupled to the first component medical tray or the second component medical tray, the third component medical tray comprising a third plurality of walls, a third bottom, and a third removable top, wherein the third plurality of walls and the third bottom are arranged to form a third cavity in the third component medical tray (see Foreman Figs. 3-5).
Regarding claim 3, modified Foreman as above further teaches wherein at least one of the first plurality of walls comprises at least one first retention piece (48 or 50; see Foreman Figs. 1-2) and at least one of the second plurality of walls comprises at least one second retention piece (48 or 50; see Foreman Figs. 3-4), the at least one first retention piece corresponding to the at least one second retention piece to allow the first component medical tray to be removably coupled to the second component medical tray (Foreman Col. 4 Ln. 28-30 and see Fig. 5).
Regarding claim 4, modified Foreman as above further teaches wherein the at least one first retention piece comprises at least one male mating feature and the at least one second retention piece comprises at least one female mating feature (see Foreman Figs. 1-5).
Regarding claim 22, modified Foreman as above further teaches wherein the release mechanism includes an engagement mechanism that is integrated with the at least one female mating feature (48-51) such that the engagement mechanism releasably retains the at least one male mating feature within the at least on female mating feature (Kang Col. 4 Ln. 26 – Col. 5 Ln. 33 and see Figs. 3-6).
Regarding claim 23, modified Foreman as above further teaches wherein the release mechanism comprises a push to engage/push to disengage mechanism (see Kang Figs. 1-6).
Regarding claim 5, modified Foreman as above further teaches a tray insert (54 or 56) retained within the first cavity (Foreman Col. 4 Ln. 31-35 and Figs. 1 and 6).
Regarding claim 6, modified Foreman as above further teaches wherein the tray insert is fixedly retained within the first cavity (Foreman Col. 4 Ln. 31-35 and Figs. 1 and 6).
Regarding claim 7, modified Foreman as above further teaches wherein the tray insert is removably retained within the first cavity (Foreman Col. 4 Ln. 31-35 and Figs. 1 and 6).
Regarding claim 8, modified Foreman as above further teaches one or more tray inserts (54 or 56) retained within the first cavity and one or more tray inserts retained within the second cavity (Foreman Col. 4 Ln. 31-39 and Figs. 1 and 6).
Regarding claims 9 and 21, modified Foreman as above further teaches one or more tool retention devices for holding a medical tool (14, 16, 18 or 22) within the first cavity, and the medical tool held by at least one of the one or more first tool retention devices (see Foreman Fig. 1).
Regarding claim 10, modified Foreman as above further teaches one or more first tool retention devices for holding a first medical tool within the first cavity and one or more second see Foreman Figs. 1 and 3-5).
Regarding claim 13, modified Foreman as above further teaches an adaptable medical tray comprising: a first component medical tray comprising a first plurality of side walls, a first plurality of end walls, a first bottom, and a first removable top, the first plurality of side walls, the first plurality of end walls, and the first bottom arranged to form a first cavity in the first component medical tray, at least one of the first plurality of side walls comprising at least one male mating feature, and at least one of the first plurality of walls, the first bottom, and the first removable top comprising one or more passages therethrough that facilitate sterilization of contents within the first cavity; and a second component medical tray comprising a second plurality of side walls, a second plurality of end walls, a second bottom, and a second removable top, the second plurality of side walls, the second plurality of end walls, and the second bottom arranged to form a second cavity in the second component medical tray, at least one of the second plurality of side walls comprising at least one female mating feature that corresponds to the at least one male mating feature, wherein: when the at least one male mating feature is inserted in the at least one female mating feature, the first component medical tray is removably coupled to the second component medical tray in a side-by-side configuration along a common interface, the first component medical tray and the second component medical tray are constructed of a sterilizable material, and the first component medical tray is decouplable from the second component medical tray after a sterilization process without removing the first removable top from the first cavity and without removing the second removable top from the second cavity, at least one of the first component medical tray and the second component medical tray comprise a release mechanism positioned along a wall adjacent to the common interface and spaced from the common interface, and actuation of the release mechanism releases the male mating feature 
Regarding claim 15, modified Foreman as above further teaches a third component medical tray removably coupled to the first component medical tray or the second component medical tray, the third component medical tray comprising a third plurality of side walls, a third plurality of end walls, a third bottom, and a third removable top, wherein the third plurality of side walls, the third plurality of end walls, and the third bottom are arranged to form a third cavity in the third component medical tray.
Regarding claim 16, modified Foreman as above further teaches wherein: a first side wall of the first plurality of side walls comprises a plurality of male mating features and a second side wall of the first plurality of side walls comprises a plurality of female mating features; a first side wall of the second plurality of side walls comprises a plurality of male mating features and a second side wall of the second plurality of side walls comprises a plurality of female mating features such that the first component medical tray is couplable to the second component medical tray in a plurality of configurations (see Kang Figs. 1-6).
Regarding claim 20, modified Foreman as above further teaches an adaptable medical tray comprising: a first component medical tray constructed of a sterilizable material and comprising a cavity formed by: a first side wall comprising a plurality of male mating features, a second side wall comprising a plurality of female mating features, a plurality of end walls, a bottom, and a removable top, at least one of the first side wall, the second side wall, the plurality of end walls, the bottom, and the removable top comprising one or more passages therethrough that facilitate sterilization of contents within the cavity; and a release mechanism coupled to the plurality of female mating features and engagement by a user at one of the plurality of end walls and spaced from a surface of the second side wall; a second component medical tray constructed of a sterilizable material and comprising a cavity formed by: a first side wall comprising a plurality .


Claims 11 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claims 1 and 13 above) and further in view of Keast (US 20160059987 – art of record; hereinafter Keast).
Regarding claim 11, Foreman as above teaches all the structural limitations as set forth in claim 1, except for wherein the first cavity retains a first SKU and the second cavity retains a second SKU, or the first cavity and the second cavity each retain a set of SKUs.
Keast is the same field of endeavor as the claimed invention, which is a medical tray. Keast teaches a various trays having a respective sidewall having a barcode (i.e. SKU or other identifiers; Keast [0070]). 
With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first cavity and the second cavity (of Foreman) to have similar barcodes (i.e. SKUs; as taught by Keast) to allow the user to identify the individual trays and what content is being stored within the individual trays. See MPEP §2111.05(I)(B)
Regarding claim 17, modified Foreman as above further teaches the first cavity holds at least a portion of a first SKU or at least a portion of a first SKU family; and the second cavity holds at least a portion of a second SKU or at least a portion of a second SKU family (Keast [0070]).
Regarding claim 18, modified Foreman as above further teaches wherein the first cavity holds a first portion of a SKU and the second cavity holds a second portion of a SKU (Keast [0070]).
Regarding claim 19, modified Foreman as above further teaches wherein each of the first cavity and the second cavity holds at least a portion of a SKU or at least a portion of a SKU family (Keast [0070]).


Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Therefore, applicant’s arguments with respect to claim(s) 1-11, 13, 15-23 (respectively) have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B. V. P./
Examiner, Art Unit 3736

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736